NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10382

                Plaintiff-Appellee,             D.C. No. 2:13-cr-00140-APG

 v.
                                                MEMORANDUM*
ADAM MICHAEL HARRIS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Adam Michael Harris appeals from the district court’s judgment and

challenges the 22-month term of supervised release imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Harris contends that the term of supervised release is substantively



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
unreasonable in light of the fact that he is not amenable to supervision and has

largely met the goals of supervised release, committing only “technical” violations.

The district court did not abuse its discretion. See United States v. Collins, 684

F.3d 873, 887 (9th Cir. 2012). The 22-month term of supervised release is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51

(2007). Harris’s past failures to comply with the requirements of supervision, even

if “technical,” do not “obviate the need for further supervision,” but rather suggest

that additional supervision may be necessary to facilitate Harris’s rehabilitation

and protect the public. See United States v. Hurt, 345 F.3d 1033, 1035-36 (9th

Cir. 2003).

      AFFIRMED.




                                          2                                     16-10382